 


110 HRES 1413 EH: Acknowledging the accomplishments and goals of the Youth Impact Program.
U.S. House of Representatives
2008-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1413 
In the House of Representatives, U. S.,

September 26, 2008
 
RESOLUTION 
Acknowledging the accomplishments and goals of the Youth Impact Program. 
 
 
Whereas many at-risk young men in the Nation’s inner cities face a challenging and uncertain future; 
Whereas the future success of at-risk young men can be greatly enhanced through sustained mentorship; 
Whereas effective working partnerships between and within the public and private sectors can have a lasting and positive impact on the future of these young men; 
Whereas participation in organized sports has provided a creative and disciplined outlet and a path to a better life for many at-risk males; 
Whereas the Youth Impact Program combines the disciplines of football, mentoring, and academics in partnership between local National Football League (NFL) franchises and universities to promote discipline, learning, and positive values; 
Whereas the Youth Impact Program is a community-based program that has proven its value over the past 2 years in raising the outlook and aspirations of at-risk young men and has provided them greater exposure to academics, core values, and life skills; 
Whereas the Youth Impact Program provides year-round mentoring to its participants that is a proven formula for building success; 
Whereas the NFL, the National Football League Players Association, the University of Southern California, and Tulane University have provided critical support to the Youth Impact Program; 
Whereas the Youth Impact Program will be expanded to three additional cities in partnership with local NFL franchises and universities; 
Whereas the Youth Impact Program seeks to establish a presence in every city with a local NFL franchise; and 
Whereas under the vision and leadership of Mr. Riki Ellison, founder of the Youth Impact Program, 10-year veteran of the NFL, three-time Super Bowl champion, and a University of Southern California alumnus, the Youth Impact Program has expanded from a regional program to one with a growing national presence: Now, therefore, be it 
 
That the House of Representatives— 
(1)congratulates Mr. Riki Ellison for his leadership and vision in founding the Youth Impact Program;  
(2)recognizes the ongoing and significant contributions of the National Football League, the University of Southern California, and Tulane University to the Youth Impact program; and  
(3)encourages the expansion of the Youth Impact Program to inner cities across the Nation. 
 
Lorraine C. Miller,Clerk.
